                                        Case 1:20-cr-00040-BAH Document 220-30 Filed 05/28/21 Page 1 of 2




                                                                            Guadalajara, Jal; Mexico a 25 de Marzo de 2021



    The honorable Berly A. Howell

    United States District Court

    For the District of Columbia

    Le saludo con respeto y deseo exito en su tarea de impartir justicia velando par el bien de su
       .,
    nac1on.

    Soy el Presbftero Jose Aguayo, Sacerdote cat61ico, radico en la Ciudad de Guadalajara, Jal; Mexico,
    impactado por conocer la noticia acerca de la declaraci6n de culpabilidad de Jessica Johanna
    Oseguera Gonzalez de las delitos que se le seiialan me permito escribir estas letras.

    Conozco a la Sra. Jessica Johanna desde hace 5 afios la relaci6n inici6 par las celebraci6n de la misa
    que unos amigos de ella me pidieron por la salud de una pequena familiar de la antes mencionada
    que habfa sufrido un accidente, era una situaci6n angustiante par el peligro que la pequena corrfa,
    ahl tuve el tiempo de conversar mucho con ella de temas centrales de la fey relatives a el sentido
    de la existencia, ella me abri6 su coraz6n mucho y creo tener los argumentos necesarios para dar
    un juicio sabre su persona fuera de la valoraci6n legal que se ha hecho, por eso acepte de buen
    agrado el escribir estas letras.
I



    En el tiempo que llevo conociendola la invite a participar de un grupo donde se estudia la Palabra
    de Dias y se discuten temas de Fe, siempre. se mostr6 muy interesada, es una persona muy amable,
    una excelente madre de familia, una mujer muy filantr6pica, me toc6 participar con ella en
    iniciativas que ella ya realizaba co.mo llevar alimento a las familiares de personas que se
    encontraban hospitalizadas en el Hospital Civil de Guadalajara, lugar donde encuentras el drama
    humano mas doloroso; apoyaba cualquier iniciativa e,n favor de las demas coma un retiro para ninas
    con cancer terminal que era toda una experiencia humana y espiritual; estoy convencido de que tus
    orlgenes familiares no te definen, y todos tenemos la oportunidad de cambiar, Jessica Johanna ha
    ido transformando mucho su persona, ha sido un proceso espiritual, nunca ha sido una mala
    persona, pero ha crecido mucho espiritual y humanamente, si se le da la oportunidad de demostrar
    la persona que realmente es no defraudara ni a Usted que se la brinda, ni a su servidor que lo cree
    firmemente y por eso lo externa.

    Agradezco su atenci6n a estas letras Honorable Berly A. Howell, Dias le bendiga abundantemente.

              Para cualquier pregunta o duda anexo mi correo electr6nico:

                         '




                                                                   Atte.
                                                                  (



                                                    Pbro. Jose Aguayo




                                                                                                                             EXHIBIT 30
       Case 1:20-cr-00040-BAH Document 220-30 Filed 05/28/21 Page 2 of 2




                                                       Guadalajara, Jal; Mexico at March 25, 2021
The Honorable Beryl A. Howell

United States District Court

For the District of Columbia


       I respectfully say hello to you and wish you success in your work of imparting justice for
the good of your nation.

        I am Presbitero Jose Aguayo, a Catholic Priest, I live in the City of Guadalajara, Jal;
Mexico, I am in shock to know the news about declaring Jessica Johanna Oseguera Gonzalez guilty
of the crimes that she was accused of I allow myself to write these letters.

        I have known Mrs. Jessica Johanna for five years the relationship started due to a mass
celebration that her friends asked about the health of a young family member {of Jessica] that has
suffered an accident, it was an anguish situation due to the dangerous situation that the little girl
was going through, right then I had the time to speak a lot with her [Jessica] about topics such as
faith, our purpose in life, she [Jessica] opened her heart and I believe I have necessary arguments
to give my opinion about a person outside of the legal judgment she had received, please I ask you
to accept these words kindly.

         During the time that I have known [her] I invited her to participate in a group to learn the
word of God where they discuss topics about faith, [she] has always shown interest, [she] is a very
nice person, an excellent mother, a philanthropist woman, I had to participate with her in one of
her initiatives that was to bring food to families of people who were hospitalized in the Hospital
Civil de Guadalajara, where you can find people who are in so much pain; [she] supported any
initiative in favor of others like a retreat for girls with terminal cancer that it was a whole human
and spiritual experience; I am convinced that your family ties do not define you, and we all have
the opportunity to chance, Jessica Johanna has been transformed a lot as a person, it has been an
spiritual process, she has never been a bad person, but she has grown a lot spiritually and humanely,
if you give her the opportunity to show you the person she truly is she will not let you or myself
your servant who believes in it firmly and that’s why I am writing it down.

        Thank you for your attention to these letters Honorable Beryl A. Howell, God bless you
                                          abundantly.
        If you have any questions or doubts, please find attached my email:


                                                 Sincerely,

                                            Pbro. Jose Aguayo
